—Application by the appellant, inter alia, for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 28, 2002 (People v,Thomas, 294 AD2d 607, lv denied 98 NY2d 702), affirming a judgment of the Supreme Court, Queens County, rendered January 6, 2000, and a resentence of the same court, imposed January 11, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *605effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.